Exhibit 10.7

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated November 8, 2007 (this “Agreement”),
by and among SatCon Technology Corporation, a Delaware corporation (the
“Company”) and the Persons listed on the Schedule of Investors attached hereto
as Exhibit A who are signatories to this Agreement (each an “Investor,” and
together the “Investors”). Unless otherwise provided in this Agreement,
capitalized terms used herein have the respective meanings given to them in
Section 1.1 hereof.

 

WHEREAS, pursuant to the Stock and Warrant Purchase Agreement, dated as of
November 8, 2007 (the “Purchase Agreement”), by and among the Company and the
Investors, the Company has agreed to issue and sell to the Investors shares of
Series C Preferred Stock and the Warrants;

 

WHEREAS, upon the terms and conditions set forth in the Purchase Agreement, in
the event of an Additional Warrant Triggering Event, the Company shall issue
Additional Warrants to the Investors.

 

WHEREAS, the obligations of the Company and the Investors under the Purchase
Agreement are conditioned upon, among other things, the execution and delivery
of this Agreement by the Company and the Investors.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS

 


1.1           DEFINITIONS. AS USED IN THIS AGREEMENT, AND UNLESS THE CONTEXT
REQUIRES A DIFFERENT MEANING, THE FOLLOWING TERMS HAVE THE MEANINGS INDICATED:


 

“Additional Warrant(s)” has the meaning set forth in the Purchase Agreement.

 

“Additional Warrant Shares” has the meaning set forth in the Purchase Agreement.

 

“Additional Warrant Triggering Event” has the meaning set forth in the Purchase
Agreement.

 

“Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act.

 

“Agreement” means this Agreement as the same may be amended, supplemented or
modified in accordance with the terms hereof.

 

--------------------------------------------------------------------------------


 

“Alternative Transaction Securities” has the meaning set forth in the Purchase
Agreement.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

 

“Certificate of Designation” has the meaning set forth in the Purchase
Agreement.

 

“Charter Documents” means the Certificate of Incorporation and the By-laws of
the Company.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any other capital stock of the Company into which such stock is reclassified
or reconstituted.

 

“Common Stock Equivalents” means any security or obligation which is by its
terms, directly or indirectly, convertible into or exchangeable or exercisable
into or for shares of Common Stock, including, without limitation, the Series C
Preferred Stock, the Warrants and any option, warrant or other subscription or
purchase right with respect to Common Stock.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Underwriter” has the meaning set forth in Section 5.1.

 

“Designated Holder” means the Investors and any permitted transferee of the
Investors to whom Registrable Securities have been transferred in accordance
with Section 8.5 of this Agreement, other than a transferee to whom Registrable
Securities have been transferred pursuant to a Registration Statement under the
Securities Act or Rule 144 or Regulation S under the Securities Act (or any
successor rule thereto), but in each case solely for so long as such Investor or
transferee continues to be a holder of Registrable Securities.

 

“Effectiveness Period” has the meaning set forth in Section 3.2(a).

 

“Exchange Act” means the securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

 

“Holders’ Counsel” has the meaning set forth in Section 5.1(a).

 

“Incidental Registration” has the meaning set forth in Section 4.1.

 

“Indemnified Party” has the meaning set forth in Section 6.3.

 

“Indemnifying Party” has the meaning set forth in Section 6.3.

 

“Inspector” has the meaning set forth in Section 5.1(h).

 

2

--------------------------------------------------------------------------------


 

“Investors” has the meaning set forth in the preamble to this Agreement and
shall also include any permitted transferee thereof.

 

“Knowledge” has the meaning set forth in the Purchase Agreement.

 

“Liability” has the meaning set forth in Section 6.1.

 

“Majority in Interest” means the Designated Holders holding at least 50% of the
then-outstanding Registrable Securities.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“New Securities” has the meaning set forth in the Purchase Agreement.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind, and shall include any
successor (by merger or otherwise) of such entity.

 

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Records” has the meaning set forth in Section 5.1(h).

 

“Registrable Securities” means, subject to Section 2.2 below, (a) shares of
Common Stock issued or issuable upon conversion of the Series C Preferred Stock
and upon exercise of the Warrants and Additional Warrants; (b) shares of Common
Stock issued as Alternative Transaction Securities pursuant to the Purchase
Agreement (or if such Alternative Transaction Securities are not issued in the
form of Common Stock, the Common Stock issued or issuable upon conversion or
exercise of the Alternative Transaction Securities, as the case may be);
(c) shares of Common Stock issued as New Securities to the Investors (or if such
New Securities are not issued in the form of Common Stock, the Common Stock
issued or issuable upon conversion or exercise of the New Securities, as the
case may be); and (d) any Common Stock issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of the securities referenced in clauses (a), (b) and (c) above.

 

“Registration Expenses” has the meaning set forth in Section 5.3.

 

“Registration Statement” means a registration statement filed pursuant to the
Securities Act.

 

“Required Effectiveness Date” means (i) with respect to the initial Shelf
Registration Statement required to be filed hereunder, the earlier of (A) the
date that is sixty (60) days from the Required Filing Date or (B) five (5)
Business Days following the date the SEC or the Staff notifies the Company that
it will not review the Registration Statement or that the Company may request
effectiveness of the Registration Statement, and (ii) with respect to any
additional Registration Statements that may be required to be filed hereunder
(including without limitation pursuant to Section 3.2), the 60th day (or in the
event of a review of such additional Registration Statement by

 

3

--------------------------------------------------------------------------------


 

the SEC, the 90th day) following the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement is
required and may be filed with the SEC.

 

“Required Filing Date” has the meaning set forth in Section 3.1.

 

“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

 

“SEC Approved Registrable Securities” means Registrable Securities other than
SEC Non-Registrable Securities.

 

“SEC Non-Registrable Securities” means the Registrable Securities excluded from
the Registration Statement either (i) pursuant to Section 3.2(b) because the SEC
or the Staff has indicated through comment letters or otherwise that such
securities are not eligible to be resold under Rule 415 of the Securities Act,
(ii) pursuant to Section 3.2(c) or (iii) pursuant to Section 3.2(d).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Series C Preferred Stock” means the Series C Convertible Preferred Stock, par
value $0.01 per share, of the Company.

 

“Shelf Registration Statement” has the meaning set forth in Section 3.1.

 

“Staff” has the meaning set forth in Section 3.2(b).

 

“Stockholder Approval” has the meaning set forth in the Purchase Agreement.

 

“Stockholders Meeting” has the meaning set forth in the Purchase Agreement.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted (an “Eligible
Market”), or (b) if the Common Stock is not then listed or quoted and traded on
any Eligible Market, then a day on which trading occurs on the OTC Bulletin
Board (or any successor thereto), or (c) if trading ceases to occur on the OTC
Bulletin Board (or any successor thereto), any Business Day.

 

“Warrant(s)” has the meaning set forth in the Purchase Agreement.

 


ARTICLE II

GENERAL; SECURITIES SUBJECT TO THIS AGREEMENT

 


2.1           GRANT OF RIGHTS. THE COMPANY HEREBY GRANTS REGISTRATION RIGHTS TO
THE DESIGNATED HOLDERS UPON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


2.2           REGISTRABLE SECURITIES. FOR THE PURPOSES OF THIS AGREEMENT,
SECURITIES OF THE COMPANY LISTED IN CLAUSES (A), (B), (C) AND (D) OF THE
DEFINITION OF “REGISTRABLE SECURITIES” IN SECTION 1.1 HEREOF WILL CEASE TO BE
REGISTRABLE SECURITIES, WHEN (I) A REGISTRATION STATEMENT COVERING SUCH
REGISTRABLE SECURITIES HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT BY
THE SEC AND SUCH REGISTRABLE SECURITIES HAVE BEEN DISPOSED OF PURSUANT TO SUCH
EFFECTIVE REGISTRATION STATEMENT, (II) THE ENTIRE AMOUNT OF THE REGISTRABLE
SECURITIES OWNED BY A DESIGNATED HOLDER MAY BE SOLD IN A SINGLE SALE, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND SUCH DESIGNATED HOLDER, EACH
IN THEIR REASONABLE JUDGMENT (IT BEING AGREED THAT GREENBERG TRAURIG, LLP SHALL
BE SATISFACTORY COUNSEL), WITHOUT ANY LIMITATION AS TO VOLUME PURSUANT TO
RULE 144(K) (OR ANY SUCCESSOR PROVISION THEN IN EFFECT) UNDER THE SECURITIES ACT
OR (III) SUCH REGISTRABLE SECURITIES HAVE BEEN SOLD PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.


 


2.3           HOLDERS OF REGISTRABLE SECURITIES. A PERSON IS DEEMED TO BE A
HOLDER OF REGISTRABLE SECURITIES WHENEVER SUCH PERSON OWNS OF RECORD REGISTRABLE
SECURITIES, OR HOLDS AN OPTION TO PURCHASE, OR A SECURITY CONVERTIBLE INTO OR
EXERCISABLE OR EXCHANGEABLE FOR, REGISTRABLE SECURITIES WHETHER OR NOT SUCH
ACQUISITION OR CONVERSION HAS ACTUALLY BEEN EFFECTED. IF THE COMPANY RECEIVES
CONFLICTING INSTRUCTIONS, NOTICES OR ELECTIONS FROM TWO OR MORE PERSONS WITH
RESPECT TO THE SAME REGISTRABLE SECURITIES, THE COMPANY MAY ACT UPON THE BASIS
OF THE INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM THE REGISTERED OWNER OF
SUCH REGISTRABLE SECURITIES.


 


ARTICLE III

SHELF REGISTRATION STATEMENT

 


3.1           SHELF REGISTRATION STATEMENT. TO THE GREATEST EXTENT LEGALLY
PERMISSIBLE, NOT LATER THAN THIRTY (30) DAYS AFTER THE EARLIER TO OCCUR OF (I)
THE SECOND TRANCHE CLOSING DATE (AS DEFINED IN THE PURCHASE AGREEMENT) OR (II)
IN THE EVENT THAT THE COMPANY FAILS TO OBTAIN STOCKHOLDER APPROVAL AT THE
STOCKHOLDERS MEETING, THE DATE OF THE STOCKHOLDERS MEETING (SUCH 30TH DAY, THE
“REQUIRED FILING DATE”), THE COMPANY SHALL FILE WITH THE SEC A SHELF
REGISTRATION STATEMENT PURSUANT TO RULE 415 OF THE SECURITIES ACT (THE “SHELF
REGISTRATION STATEMENT”) ON FORM S-3 (OR ANY SUCCESSOR FORM THERETO), OR IF
FORM S-3 MAY NOT BE USED BY THE COMPANY, ON FORM S-1 OR SB-2 (OR ANY SUCCESSOR
FORMS THERETO), AS SELECTED BY THE COMPANY, WITH RESPECT TO THE RESALE, FROM
TIME TO TIME, COVERING ALL OF THE REGISTRABLE SECURITIES HELD BY THE DESIGNATED
HOLDERS. THE SHELF REGISTRATION STATEMENT SHALL CONTAIN SUBSTANTIALLY THE “PLAN
OF DISTRIBUTION” ATTACHED HERETO AS EXHIBIT B. THE DISPOSITION OF REGISTRABLE
SECURITIES FROM THE SHELF REGISTRATION STATEMENT MAY OCCUR IN ONE OR MORE
UNDERWRITTEN OFFERINGS, BLOCK TRANSACTIONS, BROKER TRANSACTIONS, AT-MARKET
TRANSACTIONS OR IN SUCH OTHER MANNER OR MANNERS AS MAY BE SPECIFIED BY THE
DESIGNATED HOLDERS.


 


3.2           EFFECTIVE SHELF REGISTRATION STATEMENT.


 


(A)         THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE SHELF
REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER THE
EARLIER TO OCCUR OF (I) THE SECOND TRANCHE CLOSING DATE OR (II) IN THE EVENT
THAT THE COMPANY FAILS TO OBTAIN STOCKHOLDER APPROVAL AT THE STOCKHOLDERS
MEETING, THE DATE OF THE STOCKHOLDERS MEETING (BUT NOT LATER THAN THE REQUIRED
EFFECTIVENESS DATE), AND SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP THE SHELF
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT, SUBJECT
TO THE PROVISIONS OF SECTIONS 5.4

 

5

--------------------------------------------------------------------------------


 


AND 5.5 HEREOF, UNTIL THE EARLIER OF (I) SUCH TIME AS THE COMPANY DELIVERS AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE DESIGNATED HOLDERS HOLDING A
MAJORITY OF THE THEN-OUTSTANDING REGISTRABLE SECURITIES (IT BEING AGREED THAT
GREENBERG TRAURIG, LLP SHALL BE SATISFACTORY COUNSEL) THAT EACH DESIGNATED
HOLDER MAY SELL IN THE OPEN MARKET IN A SINGLE TRANSACTION ALL REGISTRABLE
SECURITIES THEN HELD BY EACH SUCH DESIGNATED HOLDER PURSUANT TO RULE 144(K) OF
THE SECURITIES ACT (OR ANY SIMILAR PROVISION THEN IN FORCE) WITHOUT BEING
SUBJECT TO THE VOLUME LIMITATIONS THEREOF OR OTHERWISE UNDER AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AS AMENDED,
AND ALL OTHER APPLICABLE SECURITIES AND BLUE SKY LAWS, (II) ALL REGISTRABLE
SECURITIES COVERED BY SUCH SHELF REGISTRATION STATEMENT HAVE BEEN SOLD PURSUANT
TO SUCH SHELF REGISTRATION STATEMENT OR (III) ALL REGISTRABLE SECURITIES HAVE
BEEN SOLD PURSUANT TO RULE 144 (SUCH PERIOD BEING THE “EFFECTIVENESS PERIOD”).


 


(B)         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN THE
EVENT THE STAFF OF THE SEC (THE “STAFF”) OR THE SEC SEEKS TO CHARACTERIZE ANY
OFFERING PURSUANT TO A REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT
AS CONSTITUTING AN OFFERING OF SECURITIES BY OR ON BEHALF OF THE COMPANY SUCH
THAT RULE 415 IS NOT AVAILABLE TO THE COMPANY TO REGISTER THE RESALE OF SUCH
REGISTRABLE SECURITIES AND AS A RESULT THE STAFF OR THE SEC DOES NOT PERMIT SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AND USED FOR RESALES IN A MANNER THAT
PERMITS THE CONTINUOUS RESALE AT THE MARKET BY THE DESIGNATED HOLDERS
PARTICIPATING THEREIN (OR AS OTHERWISE MAY BE ACCEPTABLE TO EACH DESIGNATED
HOLDER) WITHOUT BEING NAMED THEREIN AS AN “UNDERWRITER,” THEN THE COMPANY SHALL
REDUCE THE NUMBER OF SHARES TO BE INCLUDED IN SUCH REGISTRATION STATEMENT BY ALL
DESIGNATED HOLDERS UNTIL SUCH TIME AS THE STAFF AND THE SEC SHALL SO PERMIT SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AS AFORESAID. IN MAKING SUCH
REDUCTION, THE COMPANY SHALL REDUCE THE NUMBER OF REGISTRABLE SECURITIES TO BE
INCLUDED BY ALL DESIGNATED HOLDERS ON A PRO RATA BASIS (BASED UPON THE NUMBER OF
REGISTRABLE SECURITIES OTHERWISE REQUIRED TO BE INCLUDED FOR EACH DESIGNATED
HOLDER) UNLESS THE INCLUSION OF SHARES BY A PARTICULAR DESIGNATED HOLDER OR A
PARTICULAR SET OF DESIGNATED HOLDERS RESULTS IN THE STAFF OR THE SEC’S TAKING
THE POSITION THAT THE INCLUSION OF SUCH REGISTRABLE SECURITIES BY SUCH
DESIGNATED HOLDERS WOULD CONSTITUTE A REGISTRATION “BY OR ON BEHALF OF THE
COMPANY,” IN WHICH EVENT THE SHARES HELD BY SUCH DESIGNATED HOLDER OR SET OF
DESIGNATED HOLDERS SHALL BE THE ONLY SHARES SUBJECT TO REDUCTION (AND IF BY A
SET OF DESIGNATED HOLDERS ON A PRO RATA BASIS BY SUCH DESIGNATED HOLDERS OR ON
SUCH OTHER BASIS AS WOULD RESULT IN THE EXCLUSION OF THE LEAST NUMBER OF SHARES
BY ALL SUCH DESIGNATED HOLDERS). IN ADDITION, IN THE EVENT THAT THE STAFF OR THE
SEC REQUIRES ANY DESIGNATED HOLDER SEEKING TO SELL SECURITIES UNDER A
REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT TO BE SPECIFICALLY
IDENTIFIED AS AN “UNDERWRITER” (AN “UNDERWRITER IDENTIFICATION”) IN ORDER TO
PERMIT SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE, AND SUCH DESIGNATED
HOLDER DOES NOT CONSENT TO BEING SO NAMED AS AN UNDERWRITER IN SUCH REGISTRATION
STATEMENT, THEN, IN EACH SUCH CASE, THE COMPANY SHALL REDUCE THE TOTAL NUMBER OF
REGISTRABLE SECURITIES TO BE REGISTERED ON BEHALF OF SUCH DESIGNATED HOLDER,
UNTIL SUCH TIME AS THE STAFF OR THE SEC DOES NOT REQUIRE SUCH UNDERWRITER
IDENTIFICATION OR UNTIL SUCH DESIGNATED HOLDER ACCEPTS SUCH UNDERWRITER
IDENTIFICATION AND THE MANNER THEREOF. IN THE EVENT OF ANY REDUCTION IN
REGISTRABLE SECURITIES PURSUANT TO THIS SECTION 3.2(B), IF REQUESTED BY A
DESIGNATED HOLDER HOLDING REGISTRABLE SECURITIES THAT WERE SO EXCLUDED FROM SUCH
REGISTRATION, THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH
REGISTRABLE SECURITIES TO BE REGISTERED TO THE GREATEST EXTENT AND AT THE
EARLIEST OPPORTUNITY PRACTICABLE AND IN ANY EVENT NOT LATER 30 DAYS AFTER THE
EARLIEST PRACTICABLE DATE PERMITTED UNDER APPLICABLE GUIDANCE OF THE SEC AND THE
STAFF (AND SHALL USE ITS REASONABLE BEST

 

6

--------------------------------------------------------------------------------


 


EFFORTS TO EFFECT ADDITIONAL REGISTRATIONS OF REGISTRABLE SECURITIES UNTIL ALL
SUCH SECURITIES HAVE BEEN INCLUDED IN ADDITIONAL REGISTRATION STATEMENTS).


 


(C)         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN THE
EVENT THE SEC OR THE STAFF DOES NOT PERMIT INCLUSION OF ADDITIONAL WARRANT
SHARES IN A REGISTRATION STATEMENT UNTIL SUCH TIME THAT THE RELATED ADDITIONAL
WARRANTS ARE OUTSTANDING, THEN SUCH ADDITIONAL WARRANT SHARES MAY BE EXCLUDED
FROM THE INITIAL SHELF REGISTRATION STATEMENT. THEREAFTER, ON A SEMI-ANNUAL
BASIS (BY JUNE 30 AND DECEMBER 31 OF EACH YEAR), THE COMPANY SHALL BE OBLIGATED
TO FILE A REGISTRATION STATEMENT COVERING THE RESALE OF ANY ADDITIONAL WARRANT
SHARES UNDERLYING ADDITIONAL WARRANTS THAT ARE OUTSTANDING AT SUCH TIME;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO FILE SUCH A
REGISTRATION STATEMENT IF THE TOTAL NUMBER OF ADDITIONAL WARRANT SHARES TO BE
INCLUDED IN SUCH REGISTRATION STATEMENT IS LESS THAN 100,000 (AS ADJUSTED FOR
STOCK DIVIDENDS, SPLITS, COMBINATIONS AND THE LIKE) OR IF THE ADDITIONAL WARRANT
SHARES HAVE BEEN REGISTERED ON A PRIOR REGISTRATION STATEMENT.


 


(D)         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, A
DESIGNATED HOLDER SHALL HAVE THE RIGHT TO REQUIRE THE COMPANY TO EXCLUDE ALL OR
ANY PORTION OF SUCH DESIGNATED HOLDER’S REGISTRABLE SECURITIES FROM ANY
REGISTRATION STATEMENT, BY WRITTEN NOTICE TO THE COMPANY UPON SUCH DESIGNATED
HOLDER’S REASONABLE BELIEF THAT (I) INCLUSION OF SUCH REGISTRABLE SECURITIES IN
THE REGISTRATION STATEMENT COULD SUBJECT SUCH DESIGNATED HOLDER TO UNDERWRITER
LIABILITY, OR (II) THE SEC OR THE STAFF WILL IMPOSE RESTRICTIONS AND TERMS ON
THE DISPOSITION OF SUCH REGISTRABLE SECURITIES THAT ARE MATERIALLY INCONSISTENT
WITH THE PLAN OF DISTRIBUTION ATTACHED HERETO AS EXHIBIT B. IN SUCH EVENT, THE
COMPANY SHALL BE REQUIRED TO FILE A NEW REGISTRATION STATEMENT FOR SUCH EXCLUDED
SHARES IN ACCORDANCE WITH SECTION 3.2(B).


 


(E)         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN THE
EVENT RULE 415 IS NOT AVAILABLE TO THE COMPANY TO REGISTER THE RESALE OF SUCH
REGISTRABLE SECURITIES OR IF THE SHELF REGISTRATION STATEMENT IS NOT EFFECTIVE
OR IS OTHERWISE SUBJECT TO SUSPENSION FOR 20 OR MORE CONSECUTIVE TRADING DAYS OR
MORE THAN 60 TRADING DAYS, IN THE AGGREGATE, IN ANY 365 DAY PERIOD, THE
DESIGNATED HOLDERS MAY SUBMIT A WRITTEN REQUEST (A “DEMAND NOTICE”) TO THE
COMPANY THAT THE COMPANY REGISTER ALL OR PART OF THE REGISTRABLE SECURITIES
UNDER AND IN ACCORDANCE WITH THE SECURITIES ACT WITH AN ANTICIPATED AGGREGATE
OFFERING PRICE OF AT LEAST $3,000,000 (A “DEMAND REGISTRATION”). SUCH DEMAND
NOTICE SHALL SPECIFY THE NUMBER AND DESCRIPTION OF REGISTRABLE SECURITIES TO BE
SOLD. UPON RECEIPT OF THE DEMAND NOTICE, THE COMPANY SHALL (I) WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT OF SUCH DEMAND NOTICE, GIVE WRITTEN NOTICE OF THE
PROPOSED REGISTRATION TO ALL OTHER DESIGNATED HOLDERS; AND (II) AS SOON AS
PRACTICABLE, USE REASONABLE BEST EFFORTS TO EFFECT SUCH REGISTRATION AS MAY BE
SO REQUESTED AND AS WOULD PERMIT OR FACILITATE THE SALE AND DISTRIBUTION OF ALL
OR SUCH PORTION OF SUCH REGISTRABLE SECURITIES AS ARE SPECIFIED IN SUCH REQUEST,
TOGETHER WITH ALL OR SUCH PORTION OF THE REGISTRABLE SECURITIES OF ANY
DESIGNATED HOLDERS JOINING IN SUCH REQUEST AS ARE SPECIFIED IN WRITTEN REQUESTS
RECEIVED BY THE COMPANY WITHIN 20 BUSINESS DAYS AFTER THE DATE THE COMPANY MAILS
THE WRITTEN NOTICE REFERRED TO IN CLAUSE (I) ABOVE. THE COMPANY SHALL NOT BE
REQUIRED TO EFFECT OR TAKE ANY ACTION TO EFFECT A DEMAND REGISTRATION AFTER THE
COMPANY HAS EFFECTED TWO DEMAND REGISTRATIONS PURSUANT TO THIS SECTION 3.2(E).
SECTION 3.3 SHALL NOT APPLY WITH RESPECT TO DEMAND REGISTRATIONS.

 

7

--------------------------------------------------------------------------------


 


3.3           EVENT PAYMENTS. SHOULD AN EVENT (AS DEFINED BELOW) OCCUR, THEN
UPON EACH MONTHLY ANNIVERSARY OF THE OCCURRENCE OF SUCH EVENT (AN “EVENT PAYMENT
DATE”) UNTIL THE APPLICABLE EVENT IS CURED, AS RELIEF FOR THE DAMAGES SUFFERED
THEREFROM BY THE DESIGNATED HOLDERS (THE PARTIES HERETO AGREEING THAT THE
LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION 3.3 CONSTITUTE A REASONABLE
ESTIMATE OF THE DAMAGES THAT MAY BE INCURRED BY THE DESIGNATED HOLDERS BY REASON
OF SUCH EVENT AND THAT SUCH LIQUIDATED DAMAGES REPRESENT THE EXCLUSIVE MONETARY
REMEDY FOR THE DESIGNATED HOLDERS FOR DAMAGES SUFFERED DUE TO SUCH EVENT), THE
COMPANY SHALL PAY TO EACH DESIGNATED HOLDER AN AMOUNT IN CASH, AS LIQUIDATED
DAMAGES AND NOT AS A PENALTY, EQUAL TO ONE-TWENTIETH OF A PERCENT (0.0005) OF
(I) THE NUMBER OF SEC APPROVED REGISTRABLE SECURITIES THEN HELD BY SUCH
DESIGNATED HOLDER AS OF THE DATE OF SUCH EVENT, MULTIPLIED BY (II) THE PURCHASE
PRICE PAID BY SUCH DESIGNATED HOLDER FOR SUCH SEC APPROVED REGISTRABLE
SECURITIES THEN HELD, FOR EACH DAY THAT SUCH EVENT CONTINUES, EXCLUDING THE DAY
ON WHICH SUCH EVENT HAS BEEN CURED. THE PAYMENTS TO WHICH A DESIGNATED HOLDER
SHALL BE ENTITLED PURSUANT TO THIS SECTION 3.3 ARE REFERRED TO HEREIN AS “EVENT
PAYMENTS.” IN THE EVENT THE COMPANY FAILS TO MAKE EVENT PAYMENTS TO A DESIGNATED
HOLDER WITHIN TWO (2) BUSINESS DAYS AFTER AN EVENT PAYMENT DATE, SUCH EVENT
PAYMENTS OWED TO SUCH DESIGNATED HOLDER SHALL BEAR INTEREST AT THE RATE OF ONE
PERCENT (1.0%) PER MONTH (PRORATED FOR PARTIAL MONTHS) UNTIL PAID IN FULL. ALL
PRO RATED CALCULATIONS MADE PURSUANT TO THIS PARAGRAPH SHALL BE BASED UPON THE
ACTUAL NUMBER OF DAYS IN SUCH PRO RATED MONTH. NOTWITHSTANDING THE FOREGOING
PROVISIONS, IN NO EVENT SHALL THE COMPANY BE OBLIGATED TO PAY SUCH LIQUIDATED
DAMAGES (A) TO MORE THAN ONE DESIGNATED HOLDER IN RESPECT OF THE SAME
REGISTRABLE SECURITIES FOR THE SAME PERIOD OF TIME OR (B) IN AN AGGREGATE AMOUNT
THAT EXCEEDS 9.9% OF THE PURCHASE PRICE PAID BY SUCH DESIGNATED HOLDER FOR ITS
REGISTRABLE SECURITIES PURSUANT TO THE PURCHASE AGREEMENT.


 

For such purposes, each of the following shall constitute an “Event”:

 


(A)         THE REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO THE REQUIRED
FILING DATE OR IS NOT DECLARED EFFECTIVE ON OR PRIOR TO THE REQUIRED
EFFECTIVENESS DATE EXCEPT (A) AS PROVIDED FOR IN SECTION 5.5, (B) IN THE EVENT
THAT THE SEC OR THE STAFF (WHETHER BY MEANS OF A COMMENT LETTER PROVIDED BY THE
SEC OR THE STAFF RELATING TO THE REGISTRATION STATEMENT OR OTHERWISE) MAKES A
DETERMINATION THAT THE REGISTRATION OF THE REGISTRABLE SECURITIES UNDER THE
REGISTRATION STATEMENT MAY NOT BE APPROPRIATELY CHARACTERIZED AS SECONDARY
OFFERINGS THAT ARE ELIGIBLE TO BE MADE ON A SHELF BASIS UNDER RULE 415 OR THAT
ONE OR MORE OF THE DESIGNATED HOLDERS SHOULD BE NAMED AS AN UNDERWRITER THEREIN,
(C) IF THE COMPANY IS INVOLVED IN A “RULE 13E-3 TRANSACTION” AS DEFINED IN RULE
13E-3 UNDER THE EXCHANGE ACT OR (D) IN THE EVENT OF A MERGER OR CONSOLIDATION OF
THE COMPANY OR A SALE, LICENSE OR OTHER DISPOSITION OF MORE THAN FIFTY PERCENT
(50%) OF THE ASSETS OF THE COMPANY OR ONE OF ITS MATERIAL SUBSIDIARIES IN ONE OR
A SERIES OF RELATED TRANSACTIONS; OR


 


(B)         ON AND AFTER THE EFFECTIVE DATE OF A REGISTRATION STATEMENT FILED
HEREUNDER, A DESIGNATED HOLDER IS NOT PERMITTED TO SELL SEC APPROVED REGISTRABLE
SECURITIES UNDER THE REGISTRATION STATEMENT (OR A SUBSEQUENT REGISTRATION
STATEMENT FILED IN REPLACEMENT THEREOF) FOR ANY REASON (OTHER THAN THE FAULT OF
SUCH DESIGNATED HOLDER) FOR TWENTY (20) OR MORE CONSECUTIVE TRADING DAYS OR MORE
THAN SIXTY (60) TRADING DAYS, IN THE AGGREGATE, IN ANY 365 DAY PERIOD, EXCEPT AS
PROVIDED IN SECTION 5.5.

 

8

--------------------------------------------------------------------------------


 


ARTICLE IV

INCIDENTAL OR “PIGGY-BACK” REGISTRATION

 


4.1           REQUEST FOR INCIDENTAL REGISTRATION. AT ANY TIME AFTER THE DATE
HEREOF UNTIL THE END OF THE EFFECTIVENESS PERIOD, IF (I) THE COMPANY PROPOSES TO
FILE A REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO AN
OFFERING BY THE COMPANY FOR ITS OWN ACCOUNT (OTHER THAN A REGISTRATION STATEMENT
ON FORM S-4 OR S-8 OR ANY SUCCESSOR THERETO), OR (II) THE COMPANY PROPOSES TO
FILE A REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO AN
OFFERING FOR THE ACCOUNT OF ANY STOCKHOLDER OF THE COMPANY OTHER THAN ANY
DESIGNATED HOLDER, THEN IN EACH CASE THE COMPANY SHALL GIVE WRITTEN NOTICE OF
SUCH PROPOSED FILING TO EACH OF THE DESIGNATED HOLDERS AT LEAST TWENTY (20) DAYS
BEFORE THE ANTICIPATED FILING DATE, AND SUCH NOTICE SHALL DESCRIBE THE PROPOSED
REGISTRATION AND DISTRIBUTION AND OFFER SUCH DESIGNATED HOLDERS THE OPPORTUNITY
TO REGISTER THE NUMBER OF REGISTRABLE SECURITIES AS EACH SUCH DESIGNATED HOLDER
MAY REQUEST (AN “INCIDENTAL REGISTRATION”); PROVIDED, HOWEVER, THAT THE
DESIGNATED HOLDERS SHALL ONLY HAVE THE RIGHT TO REGISTER SHARES PURSUANT TO
CLAUSE (II) OF THIS SENTENCE IF THE SHELF REGISTRATION STATEMENT IS NOT
EFFECTIVE OR IS OTHERWISE SUBJECT TO SUSPENSION (OR IF THE COMPANY REASONABLY
FORESEES THAT SUCH REGISTRATION STATEMENT WILL BE SUBJECT TO SUSPENSION WITHIN
THIRTY (30) DAYS FOLLOWING SUCH DETERMINATION) UNDER SECTIONS 5.4 OR 5.5 HEREOF.
THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS (WITHIN TWENTY (20) DAYS OF
THE NOTICE BY THE DESIGNATED HOLDERS PROVIDED FOR BELOW IN THIS SENTENCE) TO
CAUSE THE MANAGING UNDERWRITER OR UNDERWRITERS IN THE CASE OF A PROPOSED
UNDERWRITTEN OFFERING (THE “COMPANY UNDERWRITER”) TO PERMIT EACH OF THE
DESIGNATED HOLDERS WHO HAVE REQUESTED IN WRITING TO THE COMPANY WITHIN TEN (10)
BUSINESS DAYS OF THE GIVING OF THE NOTICE BY THE COMPANY TO PARTICIPATE IN THE
INCIDENTAL REGISTRATION TO INCLUDE ITS, HIS OR HER REGISTRABLE SECURITIES IN
SUCH OFFERING ON THE SAME TERMS AND CONDITIONS AS THE SECURITIES OF THE COMPANY
OR THE ACCOUNT OF SUCH OTHER STOCKHOLDER, AS THE CASE MAY BE, INCLUDED THEREIN.
IN CONNECTION WITH ANY INCIDENTAL REGISTRATION UNDER THIS SECTION 4.1 INVOLVING
AN UNDERWRITTEN OFFERING, THE COMPANY SHALL NOT BE REQUIRED TO INCLUDE ANY
REGISTRABLE SECURITIES IN SUCH UNDERWRITTEN OFFERING UNLESS THE DESIGNATED
HOLDERS THEREOF ACCEPT THE TERMS OF THE UNDERWRITTEN OFFERING AS AGREED UPON
BETWEEN THE COMPANY, SUCH OTHER STOCKHOLDERS, IF ANY, AND THE COMPANY
UNDERWRITER. IF THE COMPANY UNDERWRITER DETERMINES THAT THE REGISTRATION OF ALL
OR PART OF THE REGISTRABLE SECURITIES WHICH THE DESIGNATED HOLDERS HAVE
REQUESTED TO BE INCLUDED IN AN OFFERING BY THE COMPANY FOR ITS OWN ACCOUNT
(OTHER THAN A REGISTRATION STATEMENT ON FORM S-4 OR S-8 OR ANY SUCCESSOR
THERETO) WOULD MATERIALLY ADVERSELY AFFECT THE SUCCESS OF SUCH OFFERING, THEN
THE COMPANY SHALL BE REQUIRED TO INCLUDE IN SUCH INCIDENTAL REGISTRATION, TO THE
EXTENT OF THE AMOUNT THAT THE COMPANY UNDERWRITER BELIEVES MAY BE SOLD WITHOUT
CAUSING SUCH ADVERSE EFFECT, FIRST, ALL OF THE SECURITIES TO BE OFFERED FOR THE
ACCOUNT OF THE COMPANY, SECOND, THE REGISTRABLE SECURITIES TO BE OFFERED FOR THE
ACCOUNT OF THE DESIGNATED HOLDERS PURSUANT TO THIS ARTICLE IV, AS A GROUP, WHICH
REGISTRABLE SECURITIES SHALL BE ALLOCATED PRO RATA AMONG SUCH DESIGNATED HOLDERS
BASED ON THE NUMBER OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH
OFFERING BY EACH SUCH DESIGNATED HOLDER, AND THIRD, OTHER SECURITIES REQUESTED
TO BE INCLUDED IN SUCH OFFERING; PROVIDED, HOWEVER, THAT NO SUCH REDUCTION SHALL
REDUCE THE SHARES OF REGISTRABLE SECURITIES HELD BY THE DESIGNATED HOLDERS
INCLUDED IN THE REGISTRATION TO BELOW 10% OF THE TOTAL AMOUNT OF SECURITIES
INCLUDED IN SUCH REGISTRATION, UNLESS SUCH ADVERSE EFFECT IS RELATED TO ANY OF
THE MATTERS CONTEMPLATED BY SECTION 3.2(B) HEREOF, IN WHICH CASE SUCH 10% FLOOR
SHALL NOT APPLY AND SUCH REGISTRABLE SECURITIES MAY BE EXCLUDED PURSUANT TO THE
PROVISIONS OF SECTION 3.2(B) HEREOF. IF THE COMPANY UNDERWRITER DETERMINES THAT
THE REGISTRATION OF ALL OR PART OF THE REGISTRABLE SECURITIES WHICH THE
DESIGNATED

 

9

--------------------------------------------------------------------------------


 


HOLDERS HAVE REQUESTED TO BE INCLUDED IN AN OFFERING FOR THE ACCOUNT OF ANY
STOCKHOLDER OF THE COMPANY OTHER THAN ANY DESIGNATED HOLDERS (“OTHER
STOCKHOLDERS”) WOULD MATERIALLY ADVERSELY AFFECT THE SUCCESS OF SUCH OFFERING,
THEN THE COMPANY SHALL BE REQUIRED TO INCLUDE IN SUCH INCIDENTAL REGISTRATION,
TO THE EXTENT OF THE AMOUNT THAT THE COMPANY UNDERWRITER BELIEVES MAY BE SOLD
WITHOUT CAUSING SUCH ADVERSE EFFECT, FIRST, ALL OF THE SECURITIES TO BE OFFERED
FOR THE ACCOUNT OF SUCH OTHER STOCKHOLDERS, SECOND, THE REGISTRABLE SECURITIES
TO BE OFFERED FOR THE ACCOUNT OF THE DESIGNATED HOLDERS PURSUANT TO THIS ARTICLE
IV, AS A GROUP, WHICH REGISTRABLE SECURITIES SHALL BE ALLOCATED PRO RATA AMONG
SUCH DESIGNATED HOLDERS BASED ON THE NUMBER OF REGISTRABLE SECURITIES REQUESTED
TO BE INCLUDED IN SUCH OFFERING BY EACH SUCH DESIGNATED HOLDER, THIRD, ALL OF
THE SECURITIES TO BE OFFERED FOR THE ACCOUNT OF THE COMPANY, AND FOURTH, OTHER
SECURITIES REQUESTED TO BE INCLUDED IN SUCH OFFERING; PROVIDED, HOWEVER, THAT NO
SUCH REDUCTION SHALL REDUCE THE SHARES OF REGISTRABLE SECURITIES HELD BY THE
DESIGNATED HOLDERS INCLUDED IN THE REGISTRATION TO BELOW 30% OF THE TOTAL AMOUNT
OF SECURITIES INCLUDED IN SUCH REGISTRATION UNLESS SUCH ADVERSE EFFECT IS
RELATED TO ANY OF THE MATTERS CONTEMPLATED BY SECTION 3.2(B) ABOVE, IN WHICH
CASE SUCH 30% FLOOR SHALL NOT APPLY AND SUCH REGISTRABLE SECURITIES MAY BE
EXCLUDED PURSUANT TO THE PROVISIONS OF SECTION 3.2(B).


 


4.2           RIGHT TO TERMINATE REGISTRATION. THE COMPANY SHALL HAVE THE RIGHT
TO TERMINATE OR WITHDRAW ANY REGISTRATION INITIATED BY IT UNDER SECTION 4.1
PRIOR TO THE EFFECTIVENESS OF SUCH REGISTRATION WHETHER OR NOT ANY DESIGNATED
HOLDER HAS ELECTED TO INCLUDE REGISTRABLE SECURITIES IN SUCH REGISTRATION. A
DESIGNATED HOLDER SHALL HAVE THE RIGHT, BY WRITTEN NOTICE TO THE COMPANY, TO
EXCLUDE ALL OR ANY PORTION OF SUCH DESIGNATED HOLDER’S REGISTRABLE SECURITIES
FROM ANY REGISTRATION STATEMENT EFFECTED PURSUANT TO THIS ARTICLE IV AT ANY TIME
PRIOR TO ITS EFFECTIVENESS.


 


4.3           EXPENSES. THE COMPANY SHALL BEAR ALL REGISTRATION EXPENSES IN
CONNECTION WITH ANY INCIDENTAL REGISTRATION PURSUANT TO THIS ARTICLE IV, WHETHER
OR NOT SUCH INCIDENTAL REGISTRATION BECOMES EFFECTIVE.


 


ARTICLE V

REGISTRATION PROCEDURES

 


5.1           OBLIGATIONS OF THE COMPANY. WHENEVER REGISTRATION OF REGISTRABLE
SECURITIES HAS BEEN REQUESTED PURSUANT TO ARTICLE III OR ARTICLE IV OF THIS
AGREEMENT, THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO EFFECT THE
REGISTRATION OF SUCH REGISTRABLE SECURITIES IN ACCORDANCE WITH THE INTENDED
METHOD OF DISTRIBUTION THEREOF, AND IN CONNECTION WITH ANY SUCH REQUEST, THE
COMPANY SHALL, AS EXPEDITIOUSLY AS POSSIBLE:


 


(A)         BEFORE FILING A REGISTRATION STATEMENT OR PROSPECTUS OR ANY
AMENDMENTS OR SUPPLEMENTS THERETO RELATING TO REGISTRABLE SECURITIES, THE
COMPANY SHALL PROVIDE A SINGLE COUNSEL SELECTED BY THE DESIGNATED HOLDERS
HOLDING A MAJORITY OF THE REGISTRABLE SECURITIES BEING REGISTERED IN SUCH
REGISTRATION (“HOLDERS’ COUNSEL”) WITH AN ADEQUATE AND APPROPRIATE OPPORTUNITY
TO REVIEW AND COMMENT ON SUCH REGISTRATION STATEMENT AND EACH PROSPECTUS
INCLUDED THEREIN (AND EACH AMENDMENT OR SUPPLEMENT THERETO) TO BE FILED WITH THE
SEC, SUBJECT TO SUCH DOCUMENTS BEING UNDER THE COMPANY’S CONTROL, PROVIDED, THAT
IN NO EVENT SHALL SUCH REVIEW PERIOD BE REQUIRED TO BE MORE THAN FIVE (5) DAYS,
AND THE COMPANY SHALL NOTIFY THE HOLDERS’ COUNSEL AND EACH SELLER OF REGISTRABLE
SECURITIES OF ANY STOP ORDER ISSUED OR THREATENED BY THE SEC RELATING TO
REGISTRABLE

 

10

--------------------------------------------------------------------------------


 


SECURITIES AND USE ALL REASONABLE EFFORTS TO PREVENT THE ENTRY OF SUCH STOP
ORDER OR TO REMOVE IT IF ENTERED;


 


(B)         PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS
MAY BE REASONABLY NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR
THE PERIOD SPECIFIED IN SUCH ARTICLE III, OR WITH RESPECT TO ARTICLE IV AND IF
NOT SO SPECIFIED THEREIN, THE LESSER OF (A) 180 DAYS AND (B) SUCH SHORTER PERIOD
WHICH WILL TERMINATE WHEN ALL REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT HAVE BEEN SOLD AND SHALL COMPLY WITH THE PROVISIONS OF
THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT DURING SUCH PERIOD IN ACCORDANCE WITH THE INTENDED
METHODS OF DISPOSITION BY THE SELLERS THEREOF SET FORTH IN SUCH REGISTRATION
STATEMENT;


 


(C)         FURNISH TO EACH SELLER OF REGISTRABLE SECURITIES, PRIOR TO FILING A
REGISTRATION STATEMENT RELATING TO REGISTRABLE SECURITIES, AT LEAST ONE COPY OF
SUCH REGISTRATION STATEMENT AS IS PROPOSED TO BE FILED, AND THEREAFTER SUCH
NUMBER OF COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT
THERETO (IN EACH CASE INCLUDING ALL EXHIBITS THERETO), THE PROSPECTUS INCLUDED
IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS) AND ANY
PROSPECTUS FILED UNDER RULE 424 UNDER THE SECURITIES ACT AS EACH SUCH SELLER MAY
REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE
SECURITIES OWNED BY SUCH SELLER;


 


(D)         REGISTER OR QUALIFY SUCH REGISTRABLE SECURITIES UNDER SUCH OTHER
SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS AS ANY SELLER OF REGISTRABLE
SECURITIES MAY REASONABLY REQUEST, AND CONTINUE SUCH REGISTRATION OR
QUALIFICATION IN EFFECT IN SUCH JURISDICTION FOR AS LONG AS PERMISSIBLE PURSUANT
TO THE LAWS OF SUCH JURISDICTION, OR FOR AS LONG AS ANY SUCH SELLER REASONABLY
REQUESTS OR UNTIL ALL OF SUCH REGISTRABLE SECURITIES ARE SOLD, WHICHEVER IS
SHORTEST, AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE REASONABLY
NECESSARY OR ADVISABLE TO ENABLE ANY SUCH SELLER TO CONSUMMATE THE DISPOSITION
IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES OWNED BY SUCH SELLER;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO (A) QUALIFY
GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR THIS SECTION 5.1(D), (B) SUBJECT ITSELF TO TAXATION
IN ANY SUCH JURISDICTION OR (C) CONSENT TO GENERAL SERVICE OF PROCESS IN ANY
SUCH JURISDICTION;


 


(E)         NOTIFY EACH SELLER OF REGISTRABLE SECURITIES: (I) WHEN A PROSPECTUS,
ANY PROSPECTUS SUPPLEMENT, A REGISTRATION STATEMENT OR A POST-EFFECTIVE
AMENDMENT TO A REGISTRATION STATEMENT (BUT ONLY IF RELATING TO REGISTRABLE
SECURITIES) HAS BEEN FILED WITH THE SEC, AND, WITH RESPECT TO A REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT (BUT ONLY IF RELATING TO REGISTRABLE
SECURITIES), WHEN THE SAME HAS BECOME EFFECTIVE; (II) OF ANY REQUEST BY THE SEC
OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR
SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR FOR ADDITIONAL
INFORMATION (BUT ONLY IF RELATING TO REGISTRABLE SECURITIES); (III) OF THE
ISSUANCE BY THE SEC OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY
STOP ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT RELATING TO
REGISTRABLE SECURITIES OR THE INITIATION OR THREATENING OF ANY PROCEEDINGS FOR
THAT PURPOSE; (IV) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH
RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION
OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE
INITIATION OR THREATENING OF ANY PROCEEDINGS FOR SUCH PURPOSE; (V) OF THE
EXISTENCE OF ANY FACT OR HAPPENING OF

 

11

--------------------------------------------------------------------------------


 


ANY EVENT (INCLUDING THE PASSAGE OF TIME) OF WHICH THE COMPANY HAS KNOWLEDGE
WHICH MAKES ANY STATEMENT OF A MATERIAL FACT IN SUCH REGISTRATION STATEMENT OR
RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE UNTRUE OR WHICH WOULD REQUIRE THE MAKING OF ANY CHANGES IN
THE REGISTRATION STATEMENT OR PROSPECTUS IN ORDER THAT, IN THE CASE OF THE
REGISTRATION STATEMENT, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND THAT IN THE CASE OF
SUCH PROSPECTUS, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; AND (VI) DETERMINATION BY COUNSEL OF THE COMPANY THAT A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT RELATING TO REGISTRABLE
SECURITIES IS ADVISABLE;


 


(F)          UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY CLAUSE (V) OF
SECTION 5.1(E), AS PROMPTLY AS PRACTICABLE, PREPARE A SUPPLEMENT OR AMENDMENT TO
SUCH REGISTRATION STATEMENT OR RELATED PROSPECTUS AND FURNISH TO EACH SELLER OF
REGISTRABLE SECURITIES A REASONABLE NUMBER OF COPIES OF SUCH SUPPLEMENT TO OR AN
AMENDMENT OF SUCH REGISTRATION STATEMENT OR PROSPECTUS AS MAY BE NECESSARY SO
THAT, AFTER DELIVERY TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES, IN THE
CASE OF THE REGISTRATION STATEMENT, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND THAT IN THE CASE
OF SUCH PROSPECTUS, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


(G)         ENTER INTO AND PERFORM CUSTOMARY AGREEMENTS AND TAKE SUCH OTHER
ACTIONS AS REASONABLY REQUIRED IN ORDER TO EXPEDITE OR FACILITATE THE
DISPOSITION OF SUCH REGISTRABLE SECURITIES, INCLUDING CAUSING ITS OFFICERS TO
PARTICIPATE IN “ROAD SHOWS” AND OTHER INFORMATION MEETINGS ORGANIZED BY THE
UNDERWRITER, IF APPLICABLE;


 


(H)         MAKE AVAILABLE AT REASONABLE TIMES FOR INSPECTION BY ANY DESIGNATED
HOLDER, ANY MANAGING UNDERWRITER PARTICIPATING IN ANY DISPOSITION OF SUCH
REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT, HOLDERS’ COUNSEL
AND ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT RETAINED BY ANY SUCH DESIGNATED
HOLDER OR ANY MANAGING UNDERWRITER (EACH, AN “INSPECTOR” AND COLLECTIVELY, THE
“INSPECTORS”), ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS
AND PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES (COLLECTIVELY, THE “RECORDS”)
AS SHALL BE REASONABLY NECESSARY TO ENABLE THEM TO EXERCISE THEIR DUE DILIGENCE
RESPONSIBILITY, AND CAUSE THE COMPANY’S AND ITS SUBSIDIARIES’ OFFICERS,
DIRECTORS AND EMPLOYEES, AND THE INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY,
TO SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH INSPECTOR IN
CONNECTION WITH SUCH REGISTRATION STATEMENT. NOTWITHSTANDING THE FOREGOING,
RECORDS AND OTHER INFORMATION THAT THE COMPANY DETERMINES, IN GOOD FAITH, TO BE
CONFIDENTIAL AND WHICH IT NOTIFIES THE INSPECTORS ARE CONFIDENTIAL SHALL NOT BE
DISCLOSED BY THE INSPECTORS OR USED FOR ANY PURPOSE OTHER THAN AS NECESSARY OR
APPROPRIATE FOR THE PURPOSE OF SUCH INSPECTION (AND THE INSPECTORS SHALL CONFIRM
THEIR AGREEMENT IN WRITING IN ADVANCE TO THE COMPANY IF THE COMPANY SHALL SO
REQUEST) UNLESS (A) THE DISCLOSURE OF SUCH RECORDS IS NECESSARY, IN THE
COMPANY’S JUDGMENT, TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN THE
REGISTRATION STATEMENT, (B) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A
SUBPOENA OR OTHER ORDER FROM A COURT OF COMPETENT JURISDICTION AFTER EXHAUSTION
OF ALL APPEALS THEREFROM OR (C) THE INFORMATION IN SUCH RECORDS WAS KNOWN TO THE
INSPECTORS ON A NON-

 

12

--------------------------------------------------------------------------------


 


CONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE BY THE COMPANY OR HAS BEEN MADE
GENERALLY AVAILABLE TO THE PUBLIC. EACH DESIGNATED HOLDER AGREES THAT IT SHALL
PROMPTLY, UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN A COURT OF
COMPETENT JURISDICTION, GIVE NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT THE
COMPANY’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF THE
RECORDS DEEMED CONFIDENTIAL, AND SUCH DESIGNATED HOLDER SHALL REASONABLY
COOPERATE WITH THE COMPANY IN CONNECTION THEREWITH;


 


(I)          IF SUCH SALE IS PURSUANT TO AN UNDERWRITTEN OFFERING, (A) OBTAIN
“COMFORT” LETTERS DATED THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT AND THE
DATE OF THE CLOSING UNDER THE UNDERWRITING AGREEMENT FROM THE COMPANY’S
INDEPENDENT PUBLIC ACCOUNTANTS IN CUSTOMARY FORM AND COVERING SUCH MATTERS OF
THE TYPE CUSTOMARILY COVERED BY “COMFORT” LETTERS AS HOLDERS’ COUNSEL OR THE
MANAGING UNDERWRITER REASONABLY REQUESTS; (B) ENTER INTO A CUSTOMARY
UNDERWRITING AGREEMENT OR PURCHASE AGREEMENT WITH THE UNDERWRITER CONTAINING
REPRESENTATIONS AND WARRANTIES, COVENANTS AND LEGAL OPINION ADDRESSED TO THE
DESIGNATED HOLDERS AND THE UNDERWRITERS IN FORM, SUBSTANCE AND SCOPE AS WOULD BE
CUSTOMARILY MADE BY THE COMPANY TO UNDERWRITERS AND DESIGNATED HOLDERS IN
SIMILAR OFFERINGS OF SECURITIES; OR (C) DELIVER SUCH DOCUMENTS AND CERTIFICATES
AS MAY BE REASONABLY REQUESTED AND AS ARE CUSTOMARILY DELIVERED IN SIMILAR
OFFERINGS TO THE DESIGNATED HOLDERS AND TO THE UNDERWRITER(S);


 


(J)          FURNISH, AT THE REQUEST OF ANY SELLER OF REGISTRABLE SECURITIES ON
THE DATE SUCH SECURITIES ARE DELIVERED TO THE UNDERWRITERS FOR SALE PURSUANT TO
SUCH REGISTRATION OR, IF SUCH SECURITIES ARE NOT BEING SOLD THROUGH
UNDERWRITERS, ON THE DATE THE REGISTRATION STATEMENT WITH RESPECT TO SUCH
SECURITIES BECOMES EFFECTIVE AND DATED AS OF SUCH DATE, AN OPINION OF COUNSEL
REPRESENTING THE COMPANY FOR THE PURPOSES OF SUCH REGISTRATION, ADDRESSED TO THE
UNDERWRITERS, IF ANY, AND TO THE SELLER MAKING SUCH REQUEST, COVERING SUCH LEGAL
MATTERS WITH RESPECT TO THE REGISTRATION IN RESPECT OF WHICH SUCH OPINION IS
BEING GIVEN AS THE UNDERWRITERS, IF ANY, AND SUCH SELLER MAY REASONABLY REQUEST
AND ARE CUSTOMARILY INCLUDED IN SUCH OPINIONS;


 


(K)         COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC, AND
MAKE GENERALLY AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS REASONABLY
PRACTICABLE BUT NO LATER THAN FIFTEEN (15) MONTHS AFTER THE EFFECTIVE DATE OF
THE REGISTRATION STATEMENT, AN EARNINGS STATEMENT COVERING A PERIOD OF TWELVE
(12) MONTHS BEGINNING AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, IN
A MANNER WHICH SATISFIES THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT
AND RULE 158 THEREUNDER;


 


(L)          CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE LISTED ON EACH
SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN
LISTED; PROVIDED, THAT THE APPLICABLE LISTING REQUIREMENTS ARE SATISFIED;


 


(M)        KEEP HOLDERS’ COUNSEL REASONABLY ADVISED IN WRITING AS TO THE
INITIATION AND PROGRESS OF ANY REGISTRATION UNDER ARTICLE III OR ARTICLE IV
HEREUNDER; PROVIDED, THAT THE COMPANY SHALL PROVIDE HOLDERS’ COUNSEL WITH ALL
CORRESPONDENCE WITH THE SEC IN CONNECTION WITH ANY REGISTRATION STATEMENT FILED
HEREUNDER TO THE EXTENT THAT SUCH REGISTRATION STATEMENT HAS NOT BEEN DECLARED
EFFECTIVE ON OR PRIOR TO THE DATE REQUIRED HEREUNDER;

 

13

--------------------------------------------------------------------------------


 


(N)         PROVIDE REASONABLE COOPERATION TO EACH SELLER OF REGISTRABLE
SECURITIES AND EACH UNDERWRITER PARTICIPATING IN THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES AND THEIR RESPECTIVE COUNSEL IN CONNECTION WITH ANY
FILINGS REQUIRED TO BE MADE WITH THE NASD; PROVIDED, THAT THE COMPANY SHALL NOT
BE REQUIRED TO INCUR MATERIAL EXPENSES OR OBLIGATIONS IN CONNECTION WITH ITS
OBLIGATIONS UNDER THIS SECTION 5.1(N); AND


 


(O)         TAKE ALL OTHER STEPS REASONABLY NECESSARY TO EFFECT THE REGISTRATION
OF THE REGISTRABLE SECURITIES CONTEMPLATED HEREBY.


 


5.2           SELLER INFORMATION. THE COMPANY MAY REQUIRE EACH SELLER OF
REGISTRABLE SECURITIES AS TO WHICH ANY REGISTRATION IS BEING EFFECTED TO
FURNISH, AND SUCH SELLER SHALL FURNISH, TO THE COMPANY SUCH INFORMATION
REGARDING THE DISTRIBUTION OF SUCH SECURITIES AS THE COMPANY MAY FROM TIME TO
TIME REASONABLY REQUEST IN WRITING. THE FURNISHING OF SUCH INFORMATION SHALL BE
A CONDITION TO THE INCLUSION OF THE SELLER’S SHARES IN SUCH REGISTRATION.


 


5.3           REGISTRATION EXPENSES. THE COMPANY SHALL PAY ALL EXPENSES ARISING
FROM OR INCIDENT TO ITS PERFORMANCE OF, OR COMPLIANCE WITH, THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, (I) SEC, STOCK EXCHANGE AND NASD REGISTRATION AND
FILING FEES, (II) ALL FEES AND EXPENSES INCURRED IN COMPLYING WITH SECURITIES OR
“BLUE SKY” LAWS (INCLUDING REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
TO ANY UNDERWRITER INCURRED IN CONNECTION WITH “BLUE SKY” QUALIFICATIONS OF THE
REGISTRABLE SECURITIES AS MAY BE SET FORTH IN ANY UNDERWRITING AGREEMENT),
(III) ALL PRINTING, MESSENGER AND DELIVERY EXPENSES, (IV) THE FEES, CHARGES AND
EXPENSES OF THE HOLDERS’ COUNSEL (INCLUDING WITHOUT LIMITATION THE FEES CHARGES
AND EXPENSES INCURRED IN CONNECTION WITH ANY AMENDMENTS TO A REGISTRATION
STATEMENT), BUT IN NO EVENT SHALL THE COMPANY BE REQUIRED TO PAY MORE THAN
$15,000 IN THE AGGREGATE FOR SUCH FEES, CHARGES AND EXPENSES, AND (V) THE FEES,
CHARGES AND EXPENSES OF COUNSEL TO THE COMPANY AND OF ITS INDEPENDENT PUBLIC
ACCOUNTANTS AND ANY OTHER ACCOUNTING FEES, CHARGES AND EXPENSES INCURRED BY THE
COMPANY (INCLUDING, WITHOUT LIMITATION, ANY EXPENSES ARISING FROM ANY “COLD
COMFORT” LETTERS OR ANY SPECIAL AUDITS INCIDENT TO OR REQUIRED BY ANY
REGISTRATION OR QUALIFICATION), REGARDLESS OF WHETHER SUCH REGISTRATION
STATEMENT IS DECLARED EFFECTIVE. ALL OF THE EXPENSES DESCRIBED IN THE PRECEDING
SENTENCE OF THIS SECTION 5.3 ARE REFERRED TO HEREIN AS “REGISTRATION EXPENSES.” 
THE DESIGNATED HOLDERS OF REGISTRABLE SECURITIES SOLD PURSUANT TO A REGISTRATION
STATEMENT SHALL BEAR THE EXPENSE OF ANY BROKER’S COMMISSION OR UNDERWRITER’S
DISCOUNT OR COMMISSION RELATING TO REGISTRATION AND SALE OF SUCH DESIGNATED
HOLDERS’ REGISTRABLE SECURITIES.


 


5.4           NOTICE TO DISCONTINUE. EACH DESIGNATED HOLDER AGREES THAT, UPON
RECEIPT OF ANY NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND
DESCRIBED IN CLAUSE (V) OF SECTION 5.1(E) AND SECTION 5.5 HEREOF, SUCH
DESIGNATED HOLDER SHALL FORTHWITH DISCONTINUE DISPOSITION OF REGISTRABLE
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT COVERING SUCH REGISTRABLE
SECURITIES UNTIL SUCH DESIGNATED HOLDER’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 5.1(F) AND, IF SO
DIRECTED BY THE COMPANY, SUCH DESIGNATED HOLDER SHALL DELIVER TO THE COMPANY (AT
THE COMPANY’S EXPENSE) ALL COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN SUCH
DESIGNATED HOLDER’S POSSESSION, OF THE PROSPECTUS COVERING SUCH REGISTRABLE
SECURITIES WHICH IS CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE. IF THE
COMPANY SHALL GIVE ANY SUCH NOTICE, THE COMPANY SHALL EXTEND THE PERIOD DURING
WHICH SUCH REGISTRATION STATEMENT SHALL BE MAINTAINED EFFECTIVE PURSUANT TO THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE PERIOD REFERRED TO IN
SECTION 5.1(B)) BY THE NUMBER OF DAYS DURING THE PERIOD FROM AND INCLUDING THE
DATE OF

 

14

--------------------------------------------------------------------------------


 


THE GIVING OF SUCH NOTICE PURSUANT TO CLAUSE (V) OF SECTION 5.1(E) TO AND
INCLUDING THE DATE WHEN SELLERS OF SUCH REGISTRABLE SECURITIES UNDER SUCH
REGISTRATION STATEMENT SHALL HAVE RECEIVED THE COPIES OF THE SUPPLEMENTED OR
AMENDED PROSPECTUS CONTEMPLATED BY, AND MEETING THE REQUIREMENTS OF,
SECTION 5.1(F).


 


5.5           SUSPENSION OF SALES. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, SO LONG AS THE REGISTRATION STATEMENT IS ON FORM S-1 OR ON ANY
OTHER FORM THAT DOES NOT ALLOW FOR FORWARD INCORPORATION BY REFERENCE OF REPORTS
AND OTHER MATERIALS FILED BY THE COMPANY PURSUANT TO SECTION 13(A) OR 15(D) OF
THE EXCHANGE ACT, THE COMPANY MAY SUSPEND SALES UNDER SUCH REGISTRATION
STATEMENT AS FOLLOWS:  (I) FOR THE PERIOD COMMENCING AT THE TIME THAT THE
COMPANY DISSEMINATES A PRESS RELEASE ANNOUNCING ITS PRELIMINARY FINANCIAL
RESULTS FOR ANY FISCAL PERIOD AND ENDING ON THE THIRD BUSINESS DAY AFTER THE
EARLIER OF (A) THE DATE THAT THE RELATED REPORT ON FORM 10-K OR 10-Q, AS
APPLICABLE, UNDER THE EXCHANGE ACT IS FILED WITH THE SEC AND (B) THE DATE ON
WHICH SUCH REPORT IS REQUIRED TO BE FILED UNDER THE EXCHANGE ACT (GIVING EFFECT
TO RULE 12B-25 PROMULGATED THEREUNDER); (II) FOR THE PERIOD COMMENCING AT THE
TIME THAT THE COMPANY DISSEMINATES A PRESS RELEASE ANNOUNCING A MATERIAL
DEVELOPMENT THAT WOULD MAKE A STATEMENT OF A MATERIAL FACT IN SUCH REGISTRATION
STATEMENT UNTRUE OR MISLEADING AND ENDING ON THE THIRD BUSINESS DAY AFTER THE
EARLIER OF (A) THE DATE THAT THE RELATED REPORT ON FORM 8-K IS FILED WITH THE
SEC AND (B) THE DATE ON WHICH SUCH REPORT IS REQUIRED TO BE FILED UNDER THE
EXCHANGE ACT (GIVING EFFECT TO RULE 12B-25 PROMULGATED THEREUNDER), AND (III) TO
THE EXTENT NECESSARY TO ALLOW ANY POST-EFFECTIVE AMENDMENT TO THE REGISTRATION
STATEMENT OR SUPPLEMENT TO THE PROSPECTUS TO BE PREPARED AND, IF NECESSARY,
FILED WITH THE SEC AND, IN THE CASE OF A POST-EFFECTIVE AMENDMENT, DECLARED
EFFECTIVE. IN ADDITION, THE COMPANY MAY SUSPEND SALES UNDER ANY REGISTRATION
STATEMENT FOR A PERIOD DURING WHICH THE COMPANY, IN THE GOOD FAITH OPINION OF
THE BOARD OF DIRECTORS, DETERMINES THAT THE DISCLOSURE OF MATERIAL, NON-PUBLIC
INFORMATION CONCERNING THE COMPANY OR ANY OF ITS SUBSIDIARIES WOULD BE
MATERIALLY DETRIMENTAL TO THE COMPANY; PROVIDED, THAT THE COMPANY SHALL PROMPTLY
NOTIFY THE DESIGNATED HOLDERS IN WRITING (I) OF THE EXISTENCE OF SUCH MATERIAL,
NON-PUBLIC INFORMATION (PROVIDED THAT IN EACH NOTICE THE COMPANY WILL NOT
DISCLOSE THE CONTENT OF SUCH MATERIAL, NON-PUBLIC INFORMATION TO THE DESIGNATED
HOLDERS) AND THE DATE ON WHICH SUCH SUSPENSION WILL BEGIN AND (II) OF THE DATE
ON WHICH SUCH SUSPENSION ENDS; PROVIDED FURTHER, THAT SUCH RIGHT TO SUSPEND
SALES SHALL NOT EXCEED SIXTY (60) TRADING DAYS IN ANY 365 DAY PERIOD WITHOUT
SUCH SUSPENSION BEING DEEMED AN EVENT PURSUANT TO WHICH THE COMPANY IS REQUIRED
TO MAKE EVENT PAYMENTS PURSUANT TO SECTION 3.3. THE COMPANY WILL USE ITS
REASONABLE BEST EFFORTS TO MINIMIZE PERIODS DURING WHICH THE REGISTRATION
STATEMENT IS NOT EFFECTIVE.


 


ARTICLE VI

INDEMNIFICATION; CONTRIBUTION

 


6.1           INDEMNIFICATION BY THE COMPANY. THE COMPANY AGREES TO INDEMNIFY
AND HOLD HARMLESS EACH DESIGNATED HOLDER, ITS GENERAL OR LIMITED PARTNERS,
MEMBERS, DIRECTORS, OFFICERS, AFFILIATES AND EACH PERSON WHO CONTROLS (WITHIN
THE MEANING OF SECTION 15 OF THE SECURITIES ACT) ANY OF THE FOREGOING FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES (INCLUDING
REASONABLE COSTS OF INVESTIGATION) (EACH, A “LIABILITY” AND COLLECTIVELY,
“LIABILITIES”), (I) ARISING OUT OF OR BASED UPON ANY UNTRUE, OR ALLEGEDLY
UNTRUE, STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT,
PROSPECTUS OR PRELIMINARY, FINAL OR SUMMARY PROSPECTUS OR NOTIFICATION OR

 

15

--------------------------------------------------------------------------------


 


OFFERING CIRCULAR (AS AMENDED OR SUPPLEMENTED IF THE COMPANY SHALL HAVE
FURNISHED ANY AMENDMENTS OR SUPPLEMENTS THERETO) OR (II) ARISING OUT OF OR BASED
UPON ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE, EXCEPT
INSOFAR AS SUCH LIABILITY ARISES OUT OF OR IS BASED UPON ANY UNTRUE STATEMENT OR
OMISSION CONTAINED IN SUCH REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS OR
FINAL PROSPECTUS IN RELIANCE AND IN CONFORMITY WITH INFORMATION CONCERNING SUCH
DESIGNATED HOLDER FURNISHED IN WRITING TO THE COMPANY BY SUCH DESIGNATED HOLDER
SPECIFICALLY FOR USE THEREIN OR IS DUE TO THE GROSSLY NEGLIGENT WRONGFUL ACTION
OR WRONGFUL INACTION OF SUCH DESIGNATED HOLDER, TO DELIVER OR TO CAUSE TO BE
DELIVERED THE PROSPECTUS, INCLUDING A CORRECTED PROSPECTUS, FURNISHED BY THE
COMPANY TO SUCH DESIGNATED HOLDER (OR MADE AVAILABLE BY THE COMPANY IF SUCH
DESIGNATED HOLDER IS NOTIFIED OF ITS AVAILABILITY IN WRITING IN A TIMELY
MANNER); PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNITY WITH RESPECT TO ANY
PRELIMINARY PROSPECTUS SHALL NOT INURE TO THE BENEFIT OF ANY INDEMNIFIED PERSON
FROM WHOM THE PERSON ASSERTING SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES,
EXPENSES AND JUDGMENTS PURCHASED SECURITIES IF SUCH UNTRUE STATEMENT OR OMISSION
OR ALLEGED UNTRUE STATEMENT OR OMISSION MADE IN SUCH PRELIMINARY PROSPECTUS IS
ELIMINATED OR REMEDIED IN THE PROSPECTUS AND A COPY OF THE PROSPECTUS SHALL NOT
HAVE BEEN FURNISHED TO SUCH PERSON IN A TIMELY MANNER DUE TO THE WRONGFUL ACTION
OR WRONGFUL INACTION OF SUCH INDEMNIFIED PERSON, WHETHER AS A RESULT OF
NEGLIGENCE OR OTHERWISE. THE COMPANY SHALL ALSO PROVIDE CUSTOMARY INDEMNITIES TO
ANY UNDERWRITERS OF THE REGISTRABLE SECURITIES, THEIR OFFICERS, DIRECTORS AND
EMPLOYEES AND EACH PERSON WHO CONTROLS SUCH UNDERWRITERS (WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT) TO THE SAME EXTENT AS PROVIDED ABOVE WITH
RESPECT TO THE INDEMNIFICATION OF THE DESIGNATED HOLDERS OF REGISTRABLE
SECURITIES.


 


6.2           INDEMNIFICATION BY DESIGNATED HOLDERS. IN CONNECTION WITH ANY
REGISTRATION STATEMENT IN WHICH A DESIGNATED HOLDER IS PARTICIPATING PURSUANT TO
ARTICLE III OR ARTICLE IV HEREOF, EACH SUCH DESIGNATED HOLDER SHALL PROMPTLY
FURNISH TO THE COMPANY IN WRITING SUCH INFORMATION WITH RESPECT TO SUCH
DESIGNATED HOLDER AS THE COMPANY MAY REASONABLY REQUEST OR AS MAY BE REQUIRED BY
LAW FOR USE IN CONNECTION WITH ANY SUCH REGISTRATION STATEMENT OR PROSPECTUS AND
ALL INFORMATION REQUIRED TO BE DISCLOSED IN ORDER TO MAKE THE INFORMATION
PREVIOUSLY FURNISHED TO THE COMPANY BY SUCH DESIGNATED HOLDER NOT MATERIALLY
MISLEADING OR NECESSARY TO CAUSE SUCH REGISTRATION STATEMENT OR PROSPECTUS NOT
TO OMIT A MATERIAL FACT WITH RESPECT TO SUCH DESIGNATED HOLDER NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING. EACH DESIGNATED HOLDER
AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS,
AFFILIATES, ANY UNDERWRITER RETAINED BY THE COMPANY AND EACH PERSON WHO CONTROLS
THE COMPANY OR SUCH UNDERWRITER (WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT) TO THE SAME EXTENT AS THE FOREGOING INDEMNITY FROM THE COMPANY
TO THE DESIGNATED HOLDERS, BUT ONLY IF SUCH UNTRUE STATEMENT OR OMISSION WAS
MADE IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION WITH RESPECT TO SUCH
DESIGNATED HOLDER FURNISHED IN WRITING TO THE COMPANY BY SUCH DESIGNATED HOLDER
SPECIFICALLY FOR USE IN SUCH REGISTRATION STATEMENT OR PRELIMINARY, FINAL OR
SUMMARY PROSPECTUS OR AMENDMENT OR SUPPLEMENT, OR A DOCUMENT INCORPORATED BY
REFERENCE INTO ANY OF THE FOREGOING OR, DUE TO THE GROSSLY NEGLIGENT WRONGFUL
ACTION OR WRONGFUL INACTION OF SUCH DESIGNATED HOLDER, TO DELIVER OR TO CAUSE TO
BE DELIVERED THE PROSPECTUS, INCLUDING A CORRECTED PROSPECTUS, FURNISHED BY THE
COMPANY TO SUCH DESIGNATED HOLDER (OR MADE AVAILABLE BY THE COMPANY IF SUCH
DESIGNATED HOLDER IS NOTIFIED OF ITS AVAILABILITY IN WRITING IN A TIMELY
MANNER); PROVIDED, HOWEVER, THAT THE TOTAL AMOUNT TO BE INDEMNIFIED BY SUCH
DESIGNATED HOLDER PURSUANT TO THIS SECTION 6.2 SHALL BE LIMITED TO THE NET
PROCEEDS (AFTER DEDUCTING THE UNDERWRITERS’ DISCOUNTS AND

 

16

--------------------------------------------------------------------------------


 


COMMISSIONS) RECEIVED BY SUCH DESIGNATED HOLDER IN THE OFFERING TO WHICH THE
REGISTRATION STATEMENT OR PROSPECTUS RELATES.


 


6.3           CONDUCT OF INDEMNIFICATION PROCEEDINGS. ANY PERSON ENTITLED TO
INDEMNIFICATION HEREUNDER (THE “INDEMNIFIED PARTY”) AGREES TO GIVE PROMPT
WRITTEN NOTICE TO THE INDEMNIFYING PARTY (THE “INDEMNIFYING PARTY”) AFTER THE
RECEIPT BY THE INDEMNIFIED PARTY OF ANY WRITTEN NOTICE OF THE COMMENCEMENT OF
ANY ACTION, SUIT, PROCEEDING OR INVESTIGATION OR THREAT THEREOF MADE IN WRITING
FOR WHICH THE INDEMNIFIED PARTY INTENDS TO CLAIM INDEMNIFICATION OR CONTRIBUTION
PURSUANT TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE FAILURE TO SO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ANY LIABILITY
THAT IT MAY HAVE TO THE INDEMNIFIED PARTY HEREUNDER (EXCEPT TO THE EXTENT THAT
THE INDEMNIFYING PARTY IS MATERIALLY PREJUDICED OR OTHERWISE FORFEITS
SUBSTANTIVE RIGHTS OR DEFENSES BY REASON OF SUCH FAILURE). IF NOTICE OF
COMMENCEMENT OF ANY SUCH ACTION IS GIVEN TO THE INDEMNIFYING PARTY AS ABOVE
PROVIDED, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE IN AND, TO THE
EXTENT IT MAY WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY
NOTIFIED, TO ASSUME THE DEFENSE OF SUCH ACTION AT ITS OWN EXPENSE, WITH COUNSEL
CHOSEN BY IT AND REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY. THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH
ACTION AND PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE PAID BY THE INDEMNIFIED PARTY UNLESS (I) THE INDEMNIFYING PARTY
AGREES TO PAY THE SAME, (II) THE INDEMNIFYING PARTY FAILS TO ASSUME THE DEFENSE
OF SUCH ACTION WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY OR
(III) THE NAMED PARTIES TO ANY SUCH ACTION (INCLUDING ANY IMPLEADED PARTIES)
INCLUDE BOTH THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AND SUCH PARTIES
HAVE BEEN ADVISED BY SUCH COUNSEL THAT EITHER (X) REPRESENTATION OF SUCH
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY BY THE SAME COUNSEL WOULD BE
INAPPROPRIATE UNDER APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT OR (Y) THERE
MAY BE ONE OR MORE LEGAL DEFENSES AVAILABLE TO THE INDEMNIFIED PARTY WHICH ARE
DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, IN
ANY OF SUCH CASES, THE INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE
DEFENSE OF SUCH ACTION ON BEHALF OF SUCH INDEMNIFIED PARTY, IT BEING UNDERSTOOD,
HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR THE FEES AND
EXPENSES OF MORE THAN ONE SEPARATE FIRM OF ATTORNEYS (IN ADDITION TO ANY LOCAL
COUNSEL) FOR ALL INDEMNIFIED PARTIES. NO INDEMNIFYING PARTY SHALL BE LIABLE FOR
ANY SETTLEMENT ENTERED INTO WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD. NO INDEMNIFYING PARTY SHALL, WITHOUT THE CONSENT OF
SUCH INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING OR THREATENED
PROCEEDING IN RESPECT OF WHICH SUCH INDEMNIFIED PARTY IS A PARTY AND INDEMNITY
HAS BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY, UNLESS SUCH SETTLEMENT
INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY
FOR CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING.


 


6.4           CONTRIBUTION.

 


(A)         IF THE INDEMNIFICATION PROVIDED FOR IN THIS ARTICLE VI FROM THE
INDEMNIFYING PARTY IS UNAVAILABLE TO AN INDEMNIFIED PARTY HEREUNDER IN RESPECT
OF ANY LIABILITIES REFERRED TO HEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF
INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LIABILITIES IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING
PARTY AND INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS WHICH RESULTED IN
SUCH LIABILITIES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE
RELATIVE FAULTS OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN

 

17

--------------------------------------------------------------------------------


 


QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT, HAS BEEN MADE BY, OR
RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED
PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION. THE AMOUNT PAID OR PAYABLE BY A
PARTY AS A RESULT OF THE LIABILITIES REFERRED TO ABOVE SHALL BE DEEMED TO
INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS 6.1 AND 6.2, ANY LEGAL
OR OTHER FEES, CHARGES OR EXPENSES REASONABLY INCURRED BY SUCH PARTY IN
CONNECTION WITH ANY INVESTIGATION OR PROCEEDING; PROVIDED, THAT THE TOTAL AMOUNT
TO BE CONTRIBUTED BY SUCH DESIGNATED HOLDER SHALL BE LIMITED TO THE NET PROCEEDS
(AFTER DEDUCTING THE UNDERWRITERS’ DISCOUNTS AND COMMISSIONS) RECEIVED BY SUCH
DESIGNATED HOLDER IN THE OFFERING. NO PERSON INVOLVED IN THE SALE OF REGISTRABLE
SECURITIES WHO IS GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) IN CONNECTION WITH SUCH SALE SHALL BE
ENTITLED TO INDEMNIFICATION OR CONTRIBUTION FROM ANY PERSON INVOLVED IN SUCH
SALE OF REGISTRABLE SECURITIES WHO IS NOT GUILTY OF FRAUDULENT
MISREPRESENTATION.


 


(B)         THE PARTIES HERETO AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SECTION 6.4 WERE DETERMINED BY PRO RATA ALLOCATION
OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE
EQUITABLE CONSIDERATIONS REFERRED TO IN SECTION 6.4(A). NO PERSON GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 


ARTICLE VII

COVENANTS

 


7.1           RULE 144. THE COMPANY COVENANTS THAT FROM AND AFTER THE DATE
HEREOF IT SHALL USE ITS REASONABLE BEST EFFORTS TO (A) FILE ANY REPORTS REQUIRED
TO BE FILED BY IT UNDER THE EXCHANGE ACT AND (B) TAKE SUCH FURTHER ACTION AS
EACH DESIGNATED HOLDER MAY REASONABLY REQUEST (INCLUDING PROVIDING ANY
INFORMATION NECESSARY TO COMPLY WITH RULE 144 UNDER THE SECURITIES ACT), ALL TO
THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH DESIGNATED HOLDER TO SELL
REGISTRABLE SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
LIMITATION OF THE EXEMPTIONS PROVIDED BY (I) RULE 144 UNDER THE SECURITIES ACT,
AS SUCH RULE MAY BE AMENDED FROM TIME TO TIME, OR REGULATION S UNDER THE
SECURITIES ACT OR (II) ANY SIMILAR RULES OR REGULATIONS HEREAFTER ADOPTED BY THE
SEC. THE COMPANY SHALL, UPON THE REQUEST OF ANY DESIGNATED HOLDER, DELIVER TO
SUCH DESIGNATED HOLDER A WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH
SUCH REQUIREMENTS.


 


7.2           LIMITATIONS ON REGISTRATION RIGHTS. NO PERSON SHALL, WITHOUT THE
PRIOR WRITTEN CONSENT OF A MAJORITY IN INTEREST, BE PERMITTED TO INCLUDE
SECURITIES OF THE COMPANY IN ANY REGISTRATION FILED UNDER ARTICLE III HERETO.


 


ARTICLE VIII

 


MISCELLANEOUS

 


8.1           RECAPITALIZATIONS, EXCHANGES, ETC. THE PROVISIONS OF THIS
AGREEMENT SHALL APPLY TO THE FULL EXTENT SET FORTH HEREIN WITH RESPECT TO
(I) THE SHARES OF COMMON STOCK AND THE COMMON STOCK

 

18

--------------------------------------------------------------------------------


 


EQUIVALENTS, (II) ANY AND ALL SHARES OF VOTING COMMON STOCK OF THE COMPANY INTO
WHICH THE SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS ARE CONVERTED,
EXCHANGED OR SUBSTITUTED IN ANY RECAPITALIZATION OR OTHER CAPITAL REORGANIZATION
BY THE COMPANY AND (III) ANY AND ALL EQUITY SECURITIES OF THE COMPANY OR ANY
SUCCESSOR OR ASSIGN OF THE COMPANY (WHETHER BY MERGER, CONSOLIDATION, SALE OF
ASSETS OR OTHERWISE) WHICH MAY BE ISSUED IN RESPECT OF, IN CONVERSION OF, IN
EXCHANGE FOR OR IN SUBSTITUTION OF, THE SHARES OF COMMON STOCK OR COMMON STOCK
EQUIVALENTS AND SHALL BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDENDS, SPLITS,
REVERSE SPLITS, COMBINATIONS, RECAPITALIZATIONS AND THE LIKE OCCURRING AFTER THE
DATE HEREOF. THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE ANY
SUCCESSOR OR ASSIGN (WHETHER BY MERGER, CONSOLIDATION, SALE OF ASSETS OR
OTHERWISE) TO ENTER INTO A NEW REGISTRATION RIGHTS AGREEMENT WITH THE DESIGNATED
HOLDERS ON TERMS SUBSTANTIALLY THE SAME AS THIS AGREEMENT AS A CONDITION OF ANY
SUCH TRANSACTION.


 


8.2           NO INCONSISTENT AGREEMENTS. THE COMPANY SHALL NOT ENTER INTO ANY
AGREEMENT WITH RESPECT TO ITS SECURITIES THAT IS INCONSISTENT WITH THE RIGHTS
GRANTED TO THE DESIGNATED HOLDERS IN THIS AGREEMENT OR GRANT ANY ADDITIONAL
REGISTRATION RIGHTS TO ANY PERSON OR WITH RESPECT TO ANY SECURITIES WHICH ARE
NOT REGISTRABLE SECURITIES WHICH ARE PRIOR IN RIGHT TO OR INCONSISTENT WITH THE
RIGHTS GRANTED IN THIS AGREEMENT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF A
MAJORITY IN INTEREST. NO HOLDER OF THE SECURITIES OF THE COMPANY HAS THE RIGHT
TO REGISTER SECURITIES OF THE COMPANY ON THE INITIAL OR ANY SUBSEQUENT SHELF
REGISTRATION STATEMENT.


 


8.3           REMEDIES. THE DESIGNATED HOLDERS, IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, SHALL BE
ENTITLED TO SPECIFIC PERFORMANCE OF THEIR RIGHTS UNDER THIS AGREEMENT. THE
COMPANY AGREES THAT MONETARY DAMAGES (INCLUDING THOSE SPECIFIED IN SECTION 3.3)
WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF A BREACH
BY IT OF THE PROVISIONS OF THIS AGREEMENT AND HEREBY AGREES TO WAIVE IN ANY
ACTION FOR SPECIFIC PERFORMANCE THE DEFENSE THAT A REMEDY AT LAW WOULD BE
ADEQUATE.


 


8.4           NOTICES. ALL NOTICES, DEMANDS AND OTHER COMMUNICATIONS PROVIDED
FOR OR PERMITTED HEREUNDER SHALL BE MADE IN THE MANNER PROVIDED FOR UNDER THE
PURCHASE AGREEMENT.


 


8.5           SUCCESSORS AND ASSIGNS; THIRD PARTY BENEFICIARIES. THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED
ASSIGNS OF THE PARTIES HERETO AS HEREINAFTER PROVIDED. THE RIGHTS OF THE
DESIGNATED HOLDERS CONTAINED IN THIS AGREEMENT SHALL BE AUTOMATICALLY
TRANSFERRED TO THE TRANSFEREE OF ANY REGISTRABLE SECURITY, PROVIDED, THAT (I)
SUCH TRANSFEREE AGREES TO BECOME A PARTY TO THIS AGREEMENT AND BE FULLY BOUND
BY, AND SUBJECT TO, ALL OF THE TERMS AND CONDITIONS OF THE AGREEMENT AS THOUGH
AN ORIGINAL PARTY HERETO; (II) THE COMPANY IS, WITHIN A REASONABLE TIME AFTER
SUCH TRANSFER, FURNISHED WITH WRITTEN NOTICE OF (A) THE NAME AND ADDRESS OF SUCH
TRANSFEREE, AND (B) THE SECURITIES WITH RESPECT TO WHICH SUCH REGISTRATION
RIGHTS ARE BEING TRANSFERRED; (III) IMMEDIATELY FOLLOWING SUCH TRANSFER THE
FURTHER DISPOSITION OF SUCH SECURITIES BY THE TRANSFEREE IS RESTRICTED UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS IF SO REQUIRED; AND (IV) SUCH
TRANSFER SHALL HAVE BEEN CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE FEDERAL AND
STATE SECURITIES LAWS. ALL OF THE OBLIGATIONS OF THE COMPANY HEREUNDER SHALL
SURVIVE ANY SUCH TRANSFER. EXCEPT AS PROVIDED IN ARTICLE VI, NO PERSON OTHER
THAN THE PARTIES HERETO AND THEIR SUCCESSORS AND PERMITTED ASSIGNS ARE INTENDED
TO BE A BENEFICIARY OF THIS AGREEMENT.

 

19

--------------------------------------------------------------------------------


 


8.6           AMENDMENTS AND WAIVERS. EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED, AND
WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN
UNLESS CONSENTED TO IN WRITING BY (I) THE COMPANY AND (II) THE DESIGNATED
HOLDERS HOLDING AT LEAST 66.7% OF THE THEN-OUTSTANDING REGISTRABLE SECURITIES;
PROVIDED, THAT IF ANY SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER, CONSENT
OR DEPARTURE WOULD ADVERSELY AFFECT THE RIGHTS, PREFERENCES OR PRIVILEGES OF ANY
INVESTOR DISPROPORTIONATELY WITH RESPECT TO THE RIGHTS, PREFERENCES AND
PRIVILEGES OF THE OTHER INVESTORS, SUCH INVESTOR’S CONSENT IN WRITING SHALL BE
REQUIRED; PROVIDED FURTHER, ANY PARTY HERETO MAY GIVE A WAIVER IN WRITING AS TO
ITSELF. NOTWITHSTANDING THE FOREGOING, A PERSON WHO PURCHASES REGISTRABLE
SECURITIES IN THE SECOND TRANCHE CLOSING (AS DEFINED IN THE PURCHASE AGREEMENT)
MAY BECOME A PARTY TO THIS AGREEMENT AS AN “INVESTOR” AND “DESIGNATED HOLDER” BY
EXECUTING A COUNTERPART OF THIS AGREEMENT WITHOUT ANY AMENDMENT OF THIS
AGREEMENT PURSUANT TO THIS SECTION OR CONSENT OR APPROVAL OF THE COMPANY (AND
EXHIBIT A SHALL BE UPDATED ACCORDINGLY).


 


8.7           AGGREGATION OF STOCK. ALL SHARES OF REGISTRABLE SECURITIES HELD OR
ACQUIRED BY AFFILIATED ENTITIES OR PERSONS OR ENTITIES OR PERSONS UNDER COMMON
MANAGEMENT OR CONTROL SHALL BE AGGREGATED TOGETHER FOR THE PURPOSE OF
DETERMINING THE AVAILABILITY OF ANY RIGHTS UNDER THIS AGREEMENT.


 


8.8           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. THE PARTIES HERETO CONFIRM
THAT ANY FACSIMILE COPY OF ANOTHER PARTY’S EXECUTED COUNTERPART OF THIS
AGREEMENT (OR ITS SIGNATURE PAGE THEREOF) WILL BE DEEMED TO BE AN EXECUTED
ORIGINAL THEREOF.


 


8.9           HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


8.10         GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF NEW YORK, IN THE STATE OF NEW YORK OVER ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE AFFAIRS
OF THE COMPANY. TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, THE PARTIES HERETO IRREVOCABLY WAIVE AND AGREE NOT TO ASSERT, BY
WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT THEY ARE NOT SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


8.11         SEVERABILITY. IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED
HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS HELD INVALID, ILLEGAL
OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF THE REMAINING
PROVISIONS HEREOF SHALL NOT BE IN ANY WAY IMPAIRED, UNLESS THE PROVISIONS HELD
INVALID, ILLEGAL OR UNENFORCEABLE SHALL SUBSTANTIALLY IMPAIR THE BENEFITS OF THE
REMAINING PROVISIONS HEREOF.

 

20

--------------------------------------------------------------------------------


 


8.12         RULES OF CONSTRUCTION. UNLESS THE CONTEXT OTHERWISE REQUIRES,
REFERENCES TO SECTIONS OR SUBSECTIONS REFER TO SECTIONS OR SUBSECTIONS OF THIS
AGREEMENT.


 


8.13         ENTIRE AGREEMENT. THIS AGREEMENT IS INTENDED BY THE PARTIES AS A
FINAL EXPRESSION OF THEIR AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT
TO THE SUBJECT MATTER CONTAINED HEREIN. THERE ARE NO RESTRICTIONS, PROMISES,
REPRESENTATIONS, WARRANTIES OR UNDERTAKINGS WITH RESPECT TO THE SUBJECT MATTER
CONTAINED HEREIN, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN. THIS
AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES
WITH RESPECT TO SUCH SUBJECT MATTER.


 


8.14         FURTHER ASSURANCES. EACH OF THE PARTIES SHALL EXECUTE SUCH
DOCUMENTS AND PERFORM SUCH FURTHER ACTS (INCLUDING, WITHOUT LIMITATION,
OBTAINING ANY CONSENTS, EXEMPTIONS, AUTHORIZATIONS OR OTHER ACTIONS BY, OR
GIVING ANY NOTICES TO, OR MAKING ANY FILINGS WITH, ANY GOVERNMENTAL AUTHORITY OR
ANY OTHER PERSON) AS MAY BE REASONABLY REQUIRED OR DESIRABLE TO CARRY OUT OR TO
PERFORM THE PROVISIONS OF THIS AGREEMENT.


 


8.15         OTHER AGREEMENTS. NOTHING CONTAINED IN THIS AGREEMENT SHALL BE
DEEMED TO BE A WAIVER OF, OR RELEASE FROM, ANY OBLIGATIONS ANY PARTY HERETO MAY
HAVE UNDER, OR ANY RESTRICTIONS ON THE TRANSFER OF REGISTRABLE SECURITIES OR
OTHER SECURITIES OF THE COMPANY IMPOSED BY, ANY OTHER AGREEMENT INCLUDING, BUT
NOT LIMITED TO, THE CHARTER DOCUMENTS AND THE PURCHASE AGREEMENT.


 


8.16         TERMINATION. EXCEPT FOR THE LIABILITIES OR OBLIGATIONS UNDER
SECTION 5.3 OR ARTICLE VI, ALL OF WHICH SHALL REMAIN IN EFFECT IN ACCORDANCE
WITH THEIR TERMS, THIS AGREEMENT AND THE OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL TERMINATE UPON THE END OF THE EFFECTIVENESS PERIOD.


 

[Remainder of page intentionally left blank]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

 

 

COMPANY:

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

ROCKPORT CAPITAL PARTNERS II, L.P.

 

 

 

By:  RockPort Capital II, LLC

 

Its:  General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

NGP ENERGY TECHNOLOGY PARTNERS,
L.P.

 

 

 

By:  NGP ETP, L.L.C.

 

Its:  General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule of Investors

 

RockPort Capital Partners II, L.P.

160 Federal Street, 18th floor

Boston, MA 02110

Telephone:  (617) 912-1420

Facsimile:  (617) 912-1449

 

NGP Energy Technology Partners, L.P.

1700 K Street NW, Suite 750

Washington, D.C. 20006

Telephone:  (202) 536-3920

Facsimile:  (202) 536-3921

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Plan of Distribution

 

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

•      ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

•      block trades in which the broker-dealer will attempt to sell the shares
as agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

•      purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

•      an exchange distribution in accordance with the rules of the applicable
exchange;

 

•      privately negotiated transactions;

 

•      short sales;

 

•      through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

•      broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share;

 

•      one or more underwritten offerings on a firm commitment or best efforts
basis;

 

•      a combination of any such methods of sale; and

 

•      any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, which commissions or discounts may be less than or in excess of
those customary in the types of transactions involved. Any profits on the resale
of shares of common stock by a broker-dealer acting as principal might be deemed
to be underwriting discounts or commissions under the Securities Act. Discounts,
concessions, commissions and similar selling expenses, if any, attributable to
the sale of shares will be borne by a selling stockholder. The selling

 

--------------------------------------------------------------------------------


 

stockholders may agree to indemnify any agent, dealer or broker-dealer that
participates in transactions involving sales of the shares if liabilities are
imposed on that person under the Securities Act.

 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

 

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

 

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus.

 

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.

 

--------------------------------------------------------------------------------